Citation Nr: 0525798	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to degenerative changes of the right shoulder 
acromioclavicular joint claimed as secondary to service-
connected residuals of shell fragment wounds of the right arm 
with neuropathy of the right axial nerve.  

2.  Entitlement to an effective date earlier than January 15, 
2003, for increased compensation for a right knee disorder, 
to include assignment of a temporary total evaluation 
following total right knee replacement on December 6, 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1967 to January 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2002 and June 
2003 by the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO).  

The Board has phrased the issue pertaining to the rating for 
the right knee disorder differently than did the RO; however, 
the substance of the matter on appeal remains the same.  The 
RO phrased the issue as involving entitlement to a temporary 
total rating, while the board has phrased the issue in terms 
of entitlement to an earlier effective date.  There is no 
prejudice to the veteran as the RO provided him with the 
effective date regulations in the statement of the case 
issued in March 2004.  

The issue of entitlement to service connection for 
degenerative changes of the right shoulder acromioclavicular 
joint is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  In a decision of June 30, 1970, the RO granted service 
connection for post-operative internal derangement of the 
right knee, rated as noncompensably disabling effective from 
January 20, 1970.  

3.  The veteran underwent a total knee replacement at a 
private hospital on December 6, 2001.  

4.  A VA psychologist statement received in June 2002 and a 
VA psychiatric examination report dated in October 2002 each 
contain only a passing reference to bilateral knee 
replacements and do not relate to the knee disorder so as to 
qualify as an informal claim for increased compensation.

5.  The RO received a written statement from the veteran on 
January 15, 2003, in which he requested an increased rating 
for the right knee disorder and a temporary total rating for 
a knee replacement which had been performed on December 6, 
2001.  

6.  Private medical records pertaining to a total knee 
replacement were first received by the RO on January 30, 
2003.  

7.  In a rating decision of June 27, 2003, the RO granted a 
30 percent rating for a total right knee replacement 
(previously rated as post-operative internal derangement of 
the right knee) effective from January 15, 2003.  

8.  It is not factually ascertainable that there was an 
increase in disability which occurred within the one year 
period preceding the January 15, 2003 claim for increased 
compensation.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 15, 
2003, for increased compensation for a right knee disorder, 
to include assignment of a temporary total evaluation 
following total right knee replacement on December 6, 2001, 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2004)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.   38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter dated in March 2003, provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter specifically advised him 
to send in any needed evidence.  The basic elements for 
establishing entitlement to an earlier effective date for a 
higher rating have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  His VA treatment records have 
been obtained.  The veteran has declined a personal hearing.  
The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  The claims file contains all the medical evidence and 
procedural documentation necessary to assess the claim for an 
earlier effective date for a higher rating.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends that the RO should have assigned an 
earlier effective date for increased compensation for his 
service-connected right knee disorder.  He argues that the 
increased compensation should be effective from the date of 
his total knee replacement on December 6, 2001.  The 
veteran's representative asserts that a VA psychiatric 
examination report dated in October 2002 qualifies as an 
informal claim for a higher rating for a knee disorder under 
38 C.F.R. § 3.157 because it contains a reference to the 
veteran having undergone knee replacement surgery.  The 
representative asserts that because this report is dated 
within one year of the surgery, a temporary total rating may 
be assigned following the knee surgery.  

In order to evaluate the claim for an earlier effective date 
for a higher rating, the Board has considered the full 
history of the veteran's service-connected right knee 
disorder.  In a decision of June 30, 1970, the RO granted 
service connection for post-operative internal derangement of 
the right knee, rated as noncompensably disabling effective 
from January 20, 1970.  

A VA psychologist statement received in June 2002 and a VA 
psychiatric examination report dated in October 2002 contain 
only passing references to bilateral knee replacements.

The RO received a written statement from the veteran on 
January 15, 2003, in which he requested an increased rating 
for the right knee disorder and a temporary total rating for 
a knee replacement which had been performed on December 6, 
2001.  

Private medical records pertaining to a total knee 
replacement were first received by the RO on January 30, 
2003.  

In a rating decision of June 27, 2003, the RO granted a 30 
percent rating for a total right knee replacement (previously 
rated as post-operative internal derangement of the right 
knee) effective from January 15, 2003.  

In evaluating the veteran's claim for an earlier effective 
date for increased compensation for a right knee disorder the 
Board notes that the effective date of an increased rating 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  The effective date of 
an increase in disability compensation may also be assigned 
for up to one year prior to the date of the receipt of the 
claim if it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from such date.  See 38 C.F.R. § 3.400(o).  

Any communication or action indicating an intent to apply for 
one or more benefits under laws administered by [VA] . . . 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  
In addition and significantly, 38 C.F.R. § 3.157(b)(1) 
specifies that where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of, inter 
alia, a VA report of examination will be accepted as an 
informal claim filed on the date of the examination.  The 
full text of that regulation reads as follows:

§ 3.157   Report of examination or hospitalization as claim 
for increase or to reopen.
(a) General. Effective date of pension or compensation 
benefits, if otherwise in order, will be the date of receipt 
of a claim or the date when entitlement arose, whichever is 
the later. A report of examination or hospitalization which 
meets the requirements of this section will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or Department of Veterans 
Affairs issue, if the report relates to a disability which 
may establish entitlement. Acceptance of a report of 
examination or treatment as a claim for increase or to reopen 
is subject to the requirements of §3.114 with respect to 
action on Department of Veterans Affairs initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.
(Authority: 38 U.S.C. 5110(a)) 
(b) Claim. Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen. In 
addition, receipt of one of the following will be accepted as 
an informal claim in the case of a retired member of a 
uniformed service whose formal claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay. The evidence listed will also be accepted as 
an informal claim for pension previously denied for the 
reason the disability was not permanently and totally 
disabling. 
(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim. The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim. The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted. The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

The Board finds that a VA psychologist statement received in 
June 2002 and a VA psychiatric examination report dated in 
October 2002 each contain only a passing reference to 
bilateral knee replacements and do not qualify as an informal 
claim for increased compensation for that knee disorder.  To 
qualify as an informal claim, the reports must relate to 
examination or treatment of the disability for which a higher 
rating is claimed ("A report of examination or 
hospitalization may be accepted only if it "relates to a 
disability which may establish entitlement.")  38 C.F.R. 
§ 3.157(a). Neither the psychologist's statement, nor the VA 
examination report pertained significantly to the knee 
disorder.  The psychologist's statement pertained primarily 
to the post-traumatic stress disorder for which the 
psychologist was treating the veteran, and contained only a 
single sentence which mentioned that the veteran had multiple 
physical disabiities including knee replacements.  The VA 
examination report of October 2002 was titled "Initial 
Evaluation For Post-Traumatic Stress Disorder (PTSD) Exam."  
The four page document only contained a single sentence in 
which it was noted that the veteran had undergone bilateral 
knee replacements.  The Board interprets 3.157(b), in the 
context of this case, as requiring that the examination 
report be of a knee examination, or the hospital report be of 
a hospitalization for treatment of a knee disorder.  The 
documents cited by the veteran's representative do not meet 
the requirements of 38 C.F.R. § 3.157(a).  It is not 
factually ascertainable that there was an increase in 
disability which occurred within the one year period 
preceding the January 15, 2003 claim for increased 
compensation.  Accordingly, the Board concludes that they do 
not constitute informal claims for higher ratings for the 
service connected right knee disorder, and the criteria for 
an effective date earlier than January 15, 2003, for 
increased compensation for a right knee disorder, to include 
assignment of a temporary total evaluation following total 
right knee replacement on December 6, 2001, are not met.


ORDER

Entitlement to an effective date earlier than January 15, 
2003, for increased compensation for a right knee disorder, 
to include assignment of a temporary total evaluation 
following total right knee replacement on December 6, 2001, 
is denied.



REMAND

The veteran's representative has asserted that the VA joints 
examination report of October 2002 does not contain all 
information necessary for resolution of the claim for 
secondary service connection for right shoulder degenerative 
joint disease.  The representative noted that there is no 
indication that the claims file was available to the examiner 
who rendered an opinion regarding the etiology of the 
veteran's right shoulder degenerative joint disease.  In 
addition, the representative noted that the examiner gave an 
opinion as to whether the degenerative joint disease was 
caused by the service-connected shell fragment wounds, but 
did not give an opinion as to whether there was any 
aggravation.  Finally, the Board notes that it is unclear 
whether or not the examiner had reviewed the VA X-ray report 
pertaining to the right shoulder.  The VA joints examination 
report references an MRI which was conducted, but does not 
comment on the findings on the VA X-ray.  

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  Accordingly, the Board 
concludes that an examination addendum is required.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should request that the 
examiner who conducted the VA joints 
examination in May 2003 provide an 
addendum containing his opinion as to 
whether the veteran's degenerative joint 
disease of the right shoulder was caused 
or aggravated by service-connected shell 
fragment wounds of the right arm.  An 
examination of the veteran is not 
required unless felt to be needed by the 
VA physician.  The VA physician should 
specifically comment as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently found right shoulder 
degenerative joint disease was caused or 
aggravated by the service-connected shell 
fragment wounds, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  A 
complete rationale should be provided for 
all opinions offered.  The examiner 
should specifically comment on the 
significance, if any, of the VA X-ray 
report of October 2002.  The claims file 
should be provided to the examiner prior 
to the examination and it is requested 
that the examiner indicate in the 
examination report if the veteran's 
medical records were reviewed.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Thereafter, the RO should readjudicate 
the claim for compensation for service-
connection for right shoulder joint 
degenerative changes.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative if any should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


